848 F.2d 188
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brent BOSWELL, Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 88-1181.
United States Court of Appeals, Sixth Circuit.
May 2, 1988.

Before MERRITT and CORNELIA G. KENNEDY, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The petitioner in this habeas corpus action appeals the district court's order denying his application for a certificate of probable cause.  Even assuming such an order is appealable under 28 U.S.C. Sec. 1291, this appeal is rendered moot by the fact a judge of this Court granted a certificate of probable cause as part of the appeal from the underlying denial of habeas corpus relief.  Boswell v. Foltz, No. 87-1119 (6th Cir.  Unpublished Order of March 28, 1988).


2
It therefore is ORDERED that this appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  This order shall have no effect upon the appeal in Case No. 87-1119.